            Case 4:20-cv-00393-JM Document 8 Filed 07/02/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LEODIS RANDLE                                                                       PETITIONER

v.                                NO. 4:20-cv-000393 JM


COLLEAN BRANHILL                                                                RESPONDENT

                                               ORDER


        The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. No objections have been filed. After careful consideration, the Court concludes that the

findings and recommendation should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects. The petition for writ of habeas corpus filed by petitioner Leodis

Randle pursuant to 28 U.S.C. 2254 is dismissed without prejudice. A separate judgment will be

entered.

        IT IS SO ORDERED this 2nd day of July, 2020.



                                                __________________________________
                                                  UNITED STATES DISTRICT JUDGE
